Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 1 of 25 PAGEID #: 1906




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

CARRIE A. PITTS,                                             Case No. 1:19-cv-1003
     Plaintiff,                                              Cole, J.
                                                             Litkovitz, M.J.
       vs.


COMMISSIONER OF                                              REPORT AND
SOCIAL SECURITY,                                             RECOMMENDATION
     Defendant.


       Plaintiff Carrie A. Pitts brings this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3)

for judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for disability insurance benefits (“DIB”). This matter

is before the Court on plaintiff’s Statement of Errors (Doc. 12), the Commissioner’s response in

opposition (Doc. 18), and plaintiff’s reply memorandum. (Doc. 19).

I. Procedural Background

       Plaintiff filed her application for DIB in May 2015, alleging disability since April 15,

2014, due to herniated discs at L4-5 and L5-S1, hypertension, major depressive disorder, and

anxiety disorder. The application was denied initially and upon reconsideration. Plaintiff,

through counsel, requested and was granted a de novo hearing before administrative law judge

(“ALJ”) Christopher Tindale. Plaintiff and a vocational expert (“VE”) appeared and testified at

the ALJ hearing on May 18, 2018. On August 7, 2018, the ALJ issued a decision denying

plaintiff’s DIB application. This decision became the final decision of the Commissioner when

the Appeals Council denied review on September 25, 2019.
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 2 of 25 PAGEID #: 1907




II. Analysis

       A. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 423(d)(1)(A).

The impairment must render the claimant unable to engage in the work previously performed or

in any other substantial gainful employment that exists in the national economy. 42 U.S.C. §

423(d)(2).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or mental
       impairment – i.e., an impairment that significantly limits his or her physical or
       mental ability to do basic work activities – the claimant is not disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the listings
       in Appendix 1 to Subpart P of the regulations and meets the duration requirement,
       the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four

steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548



                                                 2
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 3 of 25 PAGEID #: 1908




(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. The [plaintiff] last met the insured status requirements of the Social Security
       Act on December 31, 2017.

       2. Through the date last insured, the [plaintiff] did not have an impairment or
       combination of impairments that met or medically equaled the severity of one of
       the listed impairments in 20 CFR Part 404, Subpart P, Appendix (20 CFR
       404.1571 et seq.).

       3. Through the date last insured, the [plaintiff] had the following severe
       impairments: disorders of the spine; degenerative joint disease; arthritis; diabetes
       mellitus; fibromyalgia; obstructive sleep apnea; obesity; a mood disorder; and an
       anxiety disorder (20 CFR 404.1520(c)).

       4. The [plaintiff] does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20 CFR
       Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526).

       5. After careful consideration of the entire record, the undersigned finds that,
       through the date last insured, the [plaintiff] had the residual functional capacity to
       perform sedentary work as defined in 20 CFR 404.1567(a) except as follows: the
       [plaintiff] could occasionally climb ramps and stairs, but never climb ladders,
       ropes, or scaffolds. The [plaintiff] could occasionally stoop, kneel, crouch, and
       crawl. She must avoid concentrated exposure to wetness and high humidity. She
       must avoid all exposure to dangerous hazards, such as unprotected heights and
       dangerous moving machinery. The [plaintiff] could occasionally reach overhead
       with the left upper extremity. The [plaintiff] could frequently handle and finger.



                                                 3
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 4 of 25 PAGEID #: 1909




        Further, she is limited to simple, routine tasks in a work environment free of fast
        production rate or pace work. The [plaintiff] should avoid all contact with the
        public. She could tolerate occasional contact with supervisors, and only occasional
        and superficial contact with co-workers, with superficial contact defined as no
        tandem tasks. Finally, the [plaintiff] is limited to occasional changes in the work
        setting and occasional decision making.

        6. Through the date last insured, [plaintiff] was unable to perform any past relevant
        work (20 CFR 404.1565). 1

        7. The [plaintiff] was born [in] ... 1974 and was 43 years old, which is defined as
        a younger individual age 18-44, on the date last insured. (20 CFR 404.1563).

        8. The [plaintiff] has at least a high school education and is able to communicate
        in English (20 CFR 404.1564).

        9. Transferability of job skills is not material to the determination of disability
        because using the Medical-Vocational Rules as a framework supports a finding
        that the [plaintiff] is “not disabled,” whether or not the [plaintiff] has transferable
        job skills (See SSR 82-41 and 20 CFR Part 404 Subpart P. Appendix 2).

        10. Through the date last insured, considering the [plaintiff]’s age, education, work
        experience, and residual functional capacity, there were jobs that exist in
        significant numbers in the national economy that the [plaintiff] could have
        performed (20 CFR 404.1569, 404.1569(a). 2

        11. The [plaintiff] was not under a disability, as defined in the Social Security Act,
        at any time from April 15, 2014, the alleged onset date, through December 31,
        2017, the date last insured (20 CFR 404.1520(g)).

(Tr. 19-31).

        C. Judicial Standard of Review

        Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by


1
  Plaintiff’s past relevant work was as a licensed practical nurse, a registered nurse, and a case manager, all medium,
skilled positions; and a nurse supervisor, a light, skilled position. (Tr. 30, 64-65).
2
  The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of representative
sedentary, unskilled occupations such as document specialist (80,000 jobs in the national economy), inspector (51,000 jobs in
the national economy), and copy examiner (45,000 jobs in the national economy). (Tr. 31, 66).

                                                         4
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 5 of 25 PAGEID #: 1910




substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

       D. Specific Errors

       On appeal, plaintiff alleges two issues: that the ALJ erred by failing to (1) include all the

restrictions in the residual functional capacity (“RFC”) by departing from the opinions of State




                                                 5
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 6 of 25 PAGEID #: 1911




agency psychological consultants Dr. Karla Voyten and Dr. Jaime Lai, and (2) properly assess

certified nurse practitioner Cindy Hammond’s medical opinion evidence. (Docs. 12, 19). 3 In

response, the Commissioner alleges that the ALJ reasonably evaluated the opinion of Ms.

Hammond and contends that the ALJ’s RFC determination is supported by substantial evidence.

(Doc. 18).

                 1. The Administrative Law Judge’s RFC determination

        The Social Security regulations vest the ALJ with responsibility “for reviewing the

evidence and making administrative findings of fact and conclusions of law.” 20 C.F.R. §

404.1513a. In determining disability, the ALJ will consider the medical opinions in the case

record along with the other relevant evidence. 20 C.F.R. § 404.1527(b) (citing 20 C.F.R. §

404.1520b). While physicians may render an opinion on a claimant’s functional capacity, the

ultimate responsibility for determining a claimant’s capacity to work lies with the Commissioner.

See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013) (the Commissioner is

ultimately responsible for assessing a claimant’s RFC). A claimant’s RFC is an assessment of

the most that a claimant “can still do despite [her] limitations.” 20 C.F.R. § 404.1545(a)(1). The

Social Security regulations vest the ALJ with the responsibility of assessing an individual’s RFC.

See 20 C.F.R. § 404.1546(c) (the responsibility for assessing a claimant’s RFC at the

administrative hearing level lies with the ALJ). The ALJ is responsible for assessing a

claimant’s RFC based on all of the relevant medical and other evidence. 20 C.F.R. §

404.1545(a)(3). This includes weighing the relevant medical opinions of record. Coldiron v.



3
 Plaintiff alleges no error concerning the ALJ’s weighing of the remaining medical opinions consisting of Dr.
Darren Adams (Tr. 28), Dr. Brian Griffiths (Tr. 29), and the State agency medical consultants (Tr. 28).

                                                         6
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 7 of 25 PAGEID #: 1912




Comm’r of Soc. Sec., 391 F. App’x 435, 439 (6th Cir. 2010). See also 20 C.F.R §

404.1527(c)(2). “Physicians render opinions on a claimant’s RFC, but the ultimate responsibility

for determining a claimant’s capacity to work lies with the Commissioner.” Profitt v. Comm’r.

of Soc. Sec., No. 1:13-cv-679, 2014 WL 7660138, at *6 (S.D. Ohio Dec. 12, 2014), report and

recommendation adopted, 2015 WL 248052 (S.D. Ohio Jan. 20, 2015) (citations omitted). See

also 20 C.F.R. § 404.1527(d)(2) (the final responsibility for deciding an individual’s RFC is

reserved to the Commissioner).

         In this case, the ALJ’s RFC finding provided: “The [plaintiff] should avoid all contact

with the public. She could tolerate occasional contact with supervisors, and only occasional and

superficial contact with co-workers, with superficial contact defined as no tandem tasks.” (Tr.

22) (emphasis added). Plaintiff alleges the ALJ erred by addressing only the frequency of

contact plaintiff could have with supervisors and failing to include a limitation concerning the

“nature or quality” of plaintiff’s interactions with supervisors. (Doc. 12 at PAGEID 1856-1859).

Drs. Voyten and Lai opined that plaintiff was limited to occasional “superficial” social

interactions. (Tr. 80, 98). Plaintiff contends that the ALJ, however, failed to include a

superficial contact limitation with supervisors in the RFC, which was contrary to Drs. Voyten

and Lai’s opinion that plaintiff was limited to superficial contact in all social interactions.

         It is well-established that an ALJ is not required to adopt a medical source’s opinion on

limitations verbatim in assessing a claimant’s RFC. See SSR 96-5p, 1996 WL 374183, at *5 4

(“Although an adjudicator may decide to adopt all of the opinions expressed in a medical source


4
  The undersigned acknowledges that SSR 96-5p was rescinded effective March 27, 2017. Nevertheless, the
undersigned finds that the Ruling applies to plaintiff’s claim, which was filed before the effective date of the
rescission.

                                                           7
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 8 of 25 PAGEID #: 1913




statement, a medical source statement must not be equated with the administrative finding known

as the RFC assessment”). “Although the ALJ may not substitute his opinion for that of a

physician, he is not required to recite the medical opinion of a physician verbatim in his residual

functional capacity finding.” Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir. 2009).

“Even where an ALJ provides ‘great weight’ to an opinion, there is no requirement that an ALJ

adopt a state agency psychologist’s opinions verbatim; nor is the ALJ required to adopt the state

agency psychologist’s limitations wholesale.” Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267,

275 (6th Cir. 2015). Therefore, even if Drs. Voyten and Lai’s opinion can be construed as

requiring “superficial” interactions with supervisors, the ALJ was not required to accept

verbatim this limitation.

       In any event, the ALJ gave only “some weight” to the State agency psychologists’

opinions, indicating he was not adopting their opinions in full. (Tr. 28). Dr. Voyten and Dr. Lai

opined that plaintiff was “moderately limited” in her ability to interact with the general public,

“not significantly limited” in her ability to ask simple questions or request assistance, and only

“moderately limited” in her ability to accept instructions and respond appropriately to criticism

from supervisors. (Tr. 80, 97). The ALJ explained that Drs. Voyten and Lai’s limitations were

“generally consistent” with his RFC finding and he provided “somewhat different limitations to

better quantify [plaintiff’s] workplace restrictions and abilities.” (Tr. 28-29).

       Moreover, plaintiff does not explain how the ALJ’s limitation of occasional contact with

supervisors, without further limitation, is not supported by substantial evidence. The ALJ

explained that plaintiff was moderately restricted in maintaining social functioning; her social




                                                  8
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 9 of 25 PAGEID #: 1914




interactions appeared to be free of excessive irritability, sensitivity, argumentativeness, or

suspiciousness; she interacted well with her clinicians, who generally noted that she was pleasant

and cooperative; and she generally exhibited no problems getting along well with providers and

staff. (Tr. 27).

        Plaintiff has not shown that the ALJ erred by failing to fully account for her alleged

impairments and resulting limitations in the RFC finding. Plaintiff has not shown, or identified

any evidence in the record, that the evidence before the ALJ required the inclusion of greater

limitations than those found by the ALJ with regard to contact with supervisors. Accordingly,

the ALJ’s RFC is supported by substantial evidence, and plaintiff’s assignment of error regarding

the ALJ’s RFC assessment should be overruled.

        While not assigned as a separate, specific error, plaintiff additionally argues that the

hypothetical presented to the VE fails to fully reflect all of plaintiff’s limitations, and therefore,

the ALJ’s Step 5 finding is without substantial evidentiary support in the record. (Doc. 12 at

PAGEID 1859). At Step 5 of the sequential evaluation process, the burden shifts to the

Commissioner “to identify a significant number of jobs in the economy that accommodate the

claimant’s residual functional capacity (determined at step four) and vocational profile.” Jones

v. Commissioner of Social Sec., 336 F.3d 469, 474 (6th Cir. 2003). The Commissioner may meet

his burden through reliance on a VE’s testimony in response to a hypothetical question. To

constitute substantial evidence in support of the Commissioner’s burden, the hypothetical

question posed to the vocational expert must accurately reflect the claimant’s physical and




                                                   9
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 10 of 25 PAGEID #: 1915




 mental limitations. See Ealy, 594 F.3d at 516; Howard v. Commissioner of Soc. Sec., 276 F.3d

 235, 241 (6th Cir. 2002).

         Aside from her argument related to the ALJ’s alleged failure to include a “superficial”

 contact limitation with supervisors, plaintiff fails to identify or cite to specific limitations the

 ALJ failed to include in the hypothetical presented to the VE that would otherwise make it

 improper. Because plaintiff discussed this alleged error in the same section discussing the ALJ’s

 alleged failure to include the limitations expressed by Dr. Voyten and Dr. Lai in the RFC

 finding, the Court construes plaintiff’s argument as alleging that the ALJ’s hypothetical to the

 VE failed to fully reflect all of plaintiff’s limitations as expressed by Dr. Voyten and Dr. Lai.

         But, as explained above, the ALJ is not required to accept verbatim the limitations

 assessed by Drs. Voyten and Lai. Reeves, 618 F. App’x at 275. Nor has plaintiff cited to any

 evidence in the record supporting her claims that she has additional physical and mental

 limitations beyond those included in the ALJ’s hypothetical question to the VE. Plaintiff has not

 shown that the evidence before the ALJ required the inclusion of greater limitations on plaintiff’s

 contact with supervisors than those found by the ALJ.       Accordingly, because plaintiff fails to

 demonstrate how the ALJ’s hypothetical to the VE did not accurately portray her physical and

 mental impairments, this alleged error is without merit.

                 2. The Administrative Law Judge’s assessment of Ms. Hammond’s opinions

         Plaintiff also argues that the ALJ erred by placing “little weight on the medical source

 statement completed by Cindy Hammons (sic), a board certified psychiatric mental health nurse

 practitioner.” (Doc. 12 at PAGEID 1859). Plaintiff contends that the ALJ’s failure to give




                                                    10
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 11 of 25 PAGEID #: 1916




 proper weight to Ms. Hammond’s opinion was inconsistent with the record when viewed in its

 entirety. (Id. at PAGEID 1863). In support, plaintiff argues that the ALJ “cherry pick[ed]”

 evidence favorable to his decision and failed to consider or discuss evidence contrary to his

 decision. (Id. at PAGEID 1864). Citing to the ALJ’s decision, plaintiff further argues that the

 ALJ’s determination that Ms. Hammond “did not pursue an aggressive treatment course” was an

 insufficient reason for not giving Ms. Hammond’s opinion greater weight. (Id. at PAGEID

 1862; Tr. 54). In response, the Commissioner argues that plaintiff’s argument amounts to a

 recitation of the evidence and a disagreement with how the ALJ weighed Ms. Hammond’s

 opinion. The Commissioner contends that this is not a basis to set aside the ALJ’s findings.

 (Doc. 18).

                a. Plaintiff’s mental health treatment

        Plaintiff sought mental health treatment with psychiatric mental health nurse practitioner

 Ms. Hammond from May 11, 2015 to December 11, 2017. (Tr. 470-74, 1619-1730). On July

 13, 2015, Ms. Hammond reported that plaintiff was taking her medication as prescribed and

 denied any side effects from the medication. (Tr. 1726). Ms. Hammond noted that although

 plaintiff’s mood and affect were depressed and anxious, her thought processes remained intact.

 (Tr. 1729). Ms. Hammond instructed plaintiff to, among other things, take her medications as

 prescribed, consume a healthy diet, exercise vigorously every day if approved by her primary

 care physician, practice structured relaxed exercise daily, avoid all coffee consumption, and

 avoid drinking any alcohol. (Tr. 1729-1730). On August 11, 2015, Ms. Hammond said that

 plaintiff is “feeling better” and is taking her medication “as prescribed.” (Tr. 1721). On




                                                 11
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 12 of 25 PAGEID #: 1917




 September 11, 2015, Ms. Hammond recorded that plaintiff “was feeling worse,” “crying,” and

 having “fleeting suicidal thoughts.” (Tr. 1716). On October 12, 2015, Ms. Hammond said that

 plaintiff was having drug side effects of drowsiness, sexual dysfunction, and lack of interest.

 (Tr. 1711). Plaintiff continued to have fleeting suicidal thoughts. (Id.). Ms. Hammond provided

 counseling to plaintiff to improve plaintiff’s attitude, perspective, motivation, and positive

 energy. (Id.).

         Following this session with Ms. Hammond, plaintiff was psychiatrically hospitalized on

 two occasions, once at the Ohio Hospital for Psychiatry from November 3, 2015 to November 8,

 2015 for overdosing on Ativan (Tr. 1780-1802); and the second at The Christ Hospital from

 December 9, 2015 to December 14, 2015 due to an increase in depression with suicidal ideation.

 (Tr. 646-756). However, despite these hospitalizations, Ms. Hammond’s treatment goals

 remained the same. (See Tr. 1714-1715, 1710, 1704, 1698, 1692-1693, 1687).

         On January 12, 2016, Ms. Hammond reported that plaintiff was feeling “better” and

 denied any drugs side effects. (Tr. 1706). Ms. Hammond reported that plaintiff overdosed on

 multiple prescribed medications. 5 (Id.). Ms. Hammond noted that plaintiff overdosed because

 she was feeling “anxious and stressed” over marital problems. (Id.). Plaintiff “feels that she is

 better equipped to deal with her stressors now.” (Id.). Ms. Hammond stated that plaintiff needs

 “individual Cognitive Behavioral Therapy ASAP.” (Tr. 1705).

         On March 7, 2016, Ms. Hammond noted that plaintiff was feeling worse and suffered

 drowsiness and weight gain as side effects from her medication. (Tr. 1700). Plaintiff was tearful



 5
  The ALJ noted that although plaintiff claimed “that she had taken excessive medication in an overdose attempt, []
 her toxicity screen appeared negative for the alleged medications. See Exhibits 14F/p8 and 32F/p3.” (Tr. 26).

                                                         12
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 13 of 25 PAGEID #: 1918




 and admitted suicidal thoughts but told Ms. Hammond that she otherwise felt safe. (Id.). On

 March 23, 2016, plaintiff was feeling better and reported no medication side effects. Plaintiff

 reported that she saw her therapist at Hope Source for the first time and made goals for herself.

 Ms. Hammond provided plaintiff with “active listening and emotional support.” (Tr. 1694). On

 April 18, 2016, plaintiff reported that she had been very depressed over the last week and had

 thoughts of wrecking her car while she was driving but accordingly dismissed the thoughts. (Tr.

 1692). Ms. Hammond said that plaintiff had been arguing with her husband and family and feels

 worthless. (Tr. 1688). On June 16, 2016, Ms. Hammond noted that plaintiff was feeling worse

 and was taking her medication “less frequently than prescribed.” (Tr. 1683). Plaintiff told Ms.

 Hammond that she had not slept for five days due to an “irrational fear of snakes.” (Id.).

        On July 7, 2016, Ms. Hammond said that plaintiff was taking her medication as

 prescribed, but plaintiff was disappointed about her weight gain. (Tr. 1677). Ms. Hammond

 reported that plaintiff had “daily thoughts of suicide” and had “been seeing black things like

 shadows.” (Id.). Ms. Hammond also noted that plaintiff’s marriage relationship was improving.

 (Id.). On August 2, 2016, Ms. Hammond again provided active listening and support to plaintiff.

 (Tr. 1672). Ms. Hammond reported that plaintiff was feeling better and her mother, brother, and

 teenage son had been supportive and helpful. (Id.). On October 12, 2016, Ms. Hammond

 reported that plaintiff had suicidal thoughts, but she “knows that she can’t act on these feelings

 because everyone needs her.” (Id.). Ms. Hammond said that plaintiff had been “[m]uch more

 anxious” because plaintiff had a complication of infection from her hysterectomy surgery, had




                                                  13
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 14 of 25 PAGEID #: 1919




 not heard back on her disability claim, recently filed for bankruptcy, had her car repossessed, and

 recently discovered that her mother had cancer and her father had two surgeries. (Tr. 1667).

        On January 3, 2017, Ms. Hammond was “feeling worse” possibly because her father was

 hospitalized for a week before Christmas and her mother was undergoing chemotherapy and

 radiation treatment. (Tr. 1661). Ms. Hammond noted that plaintiff was not seeing her therapist

 at Hope Source because “she owes money and they won’t see her.” (Id.). On January 31, 2017,

 Ms. Hammond said that plaintiff had suicidal thoughts recently, but denied any suicidal thoughts

 during the session. (Tr. 1659). Ms. Hammond reported that plaintiff was alert, oriented, and

 pleasant. (Id.). On March 24, 2017, although plaintiff was “encouraged” because she lost

 weight, plaintiff also reported that she had been angry, thrown things, and “talked mean to family

 members and can’t stand being in her own skin.” (Tr. 1650). Ms. Hammond said that plaintiff

 felt hopeless and helpless because of her financial situation and not being able to work. (Id.).

 Plaintiff affirmed that she would not act out on her suicidal thoughts. (Id.).

        On April 24, 2017, Ms. Hammond commended plaintiff on her weight loss. (Tr. 1641).

 Ms. Hammond also reported that although plaintiff was smiling and feeling encouraged, plaintiff

 was busy helping her mother in her radiation treatments. (Id.). On July 17, 2017, Ms. Hammond

 reported that plaintiff was 0/10 on the Depression, Anxiety, Mania, OCD, and Pain Intensity

 Scales. (Tr. 1637). Ms. Hammond provided plaintiff with active listening and emotion support.

 (Id.). On September 7, 2017, Ms. Hammond reported that plaintiff was alert and oriented and

 had a pleasant personality. (Tr. 1631). Plaintiff was still feeling stressed. (Id.). Plaintiff said

 that she drove to Wisconsin over the weekend to see her sister. (Id.).




                                                  14
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 15 of 25 PAGEID #: 1920




        On October 11, 2017, Ms. Hammond said that plaintiff was feeling better, alert and

 oriented, and had a positive attitude. (Tr. 1625). Ms. Hammond noted that plaintiff was

 exercising and had lost four pounds. (Id.). December 11, 2017 notes reflect that plaintiff had

 been sleeping well, was alert and oriented, was doing well with her weight loss, and was active at

 the Life Center for three to four days a week. (Tr. 1619).

        Ms. Hammond completed a questionnaire in July 2017 where she listed plaintiff’s

 diagnoses as Bipolar I Disorder and Generalized Anxiety Disorder. (Tr. 775-77). Ms.

 Hammond reported that plaintiff’s symptoms included severe mood swings, poor concentration,

 worry, guilt, hopelessness, anhedonia, obsessive thoughts, bad temper, racing thoughts, lability,

 uncontrolled crying, decreased libido, impulsivity, chronic pain worsened by depression, and

 compulsive overeating. (Id.). She described plaintiff’s observed cognitive status as poor

 concentration, easily distracted, ineffective coping, impatient, and easily angered. (Id.).

        As to plaintiff’s social interactions, Ms. Hammond indicated that plaintiff had

 relationship problems and poor motivation, was easily angered, and cried easily. (Id.). In

 describing plaintiff’s ability to tolerate stress, Ms. Hammond stated that plaintiff had overdosed

 twice when her stress levels became unmanageable. (Id.). Ms. Hammond opined that plaintiff

 would be markedly limited in her ability to perform activities within a schedule, maintain regular

 attendance, and be punctual within ordinary tolerances; to complete a normal work day and work

 week without interruption from psychologically based symptoms and to perform at a consistent

 pace without an unreasonable number and length of rest periods; and to accept instructions and

 respond appropriately to criticism from supervisors. (Tr. 776). Ms. Hammond also opined that




                                                  15
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 16 of 25 PAGEID #: 1921




 plaintiff would be moderately limited in her ability to understand, remember and carry out short

 and simple instructions, sustain an ordinary routine without special supervision, work in

 coordination with or proximity to others without being distracted by them, interact appropriately

 with the general public, get along with coworkers or peers without distracting them or exhibiting

 behavioral extremes, and remain on task to complete simple and repetitive tasks for

 uninterrupted two hour periods of time, without breaks. (Id.). Ms. Hammond concluded that

 plaintiff was unable to work and would not be able to perform work duties. (Tr. 777).

                  b. Resolution

         In determining disability, the Commissioner must consider evidence from all “medical

 sources,” SSR 06-03p, 2006 WL 2329939, *1 (August 9, 2006), which includes both “acceptable

 medical sources” and health care providers who are not “acceptable medical sources.” Id. 6


 6
   The undersigned acknowledges that SSR 06-03p was rescinded effective March 27, 2017. Nevertheless, the
 undersigned finds that the Ruling applies to plaintiff’s claim, which was filed before the effective date of the
 rescission. The relevant Social Security regulation, which was revised on January 18, 2017, specifies that the
 revised regulation applies to claims filed “on or after March 27, 2017.” 20 C.F.R. § 404.1504 (January 18, 2017).
 The regulations states:

         Because a decision by any other governmental agency or a nongovernmental entity about whether
         you are disabled, blind, employable, or entitled to any benefits is based on its rules, it is not binding
         on us and is not our decision about whether you are blind or disabled under our rules. Therefore, in
         claims filed (see § 404.614) on or after March 27, 2017, we will not provide any analysis in our
         determination or decision about a decision made by any other governmental agency or a
         nongovernmental entity about whether you are disabled, blind, employable, or entitled to any
         benefits. However, we will consider all of the supporting evidence underlying the other
         governmental agency or nongovernmental entity’s decision that we receive as evidence in your
         claim. . . .

 20 C.F.R. § 404.1504 (January 18, 2017) (emphasis added). As recently explained by one court:

         If the agency will not provide analysis of other agency decisions for claims filed after March 27,
         2017, this Court can only conclude that the revised Rule requires the agency to provide such analysis
         for claims filed before that date. This conclusion is bolstered by the explanation given in the Notice
         of Rescission: “The final rules revised these policies [in SSR 06-3p] for claims filed on or after
         March 27, 2017. . . .” 82 Fed. Reg. 15,263-01. Again, the Court concludes that if the polices in
         SSR 06-3p were revised for claims filed after March 27, 2017, those policies remain in effect for

                                                           16
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 17 of 25 PAGEID #: 1922




 (citing former 20 C.F.R. §§ 404.1502, 416.902); Id. at *4 (the Commissioner must “consider all

 of the available evidence in the individual’s case record in every case”). Licensed physicians

 and licensed or certified psychologists are “acceptable medical sources.” Id. at *1-2 (citing

 former 20 C.F.R. §§ 404.1513(a), 416.913(a)). A certified nurse practitioner like Ms. Hammond

 is not an “acceptable medical source” but falls into the category of “other source.” See former 20

 C.F.R. § 404.1513(d)(1); see also SSR 06-03p, 2006 WL 2329939, at *2 (nurse practitioners are

 “‘[m]edical sources’ who are not ‘acceptable medical sources’”). For claims filed prior to March

 27, 2017, only “acceptable medical sources” as defined under former 20 C.F.R. § 404.1513(a)

 can provide evidence which establishes the existence of a medically determinable impairment,

 give medical opinions, and be considered treating sources whose medical opinions may be

 entitled to controlling weight. SSR 06-03p, 2006 WL 2329939, at *2. Information from “other

 sources” cannot establish the existence of a medically determinable impairment, but information

 they give “may provide insight into the severity of the impairment(s) and how it affects the

 individual’s ability to function.” Id. Their opinions “are important and should be evaluated on

 key issues such as impairment severity and functional effects, along with the other relevant

 evidence in the file.” Id. at *3.

         The same factors that apply to the evaluation of medical opinions of “acceptable medical

 sources” are also applicable to opinion evidence provided by “other sources.” Id. at *4 (citing 20




         claims filed before that date. The Court finds that, for applications filed before March 27, 2017, the
         ALJ was required to consider the VA disability determination and explain the consideration given
         to that decision.

 Johnson v. Saul, No. 3:18-cv-01106, 2020 WL 1329915, at *3 (M.D. Tenn. Mar. 23, 2020).


                                                          17
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 18 of 25 PAGEID #: 1923




 C.F.R. § 404.1527(d)). Factors to be considered in evaluating opinions from “other sources”

 who have seen the claimant in their professional capacities include how long the source has

 known the individual; how frequently the source has seen the individual; how consistent the

 opinion of the source is with other evidence; how well the source explains the opinion; whether

 the source has a specialty or area of expertise related to the individual’s impairment; and any

 other factors that tend to support or refute the opinion. Id. at *4-5. See also Cruse v. Comm’r of

 Social Sec., 502 F.3d 532, 541 (6th Cir. 2007). Not every factor will apply in every case. See

 SSR 06-03p, 2006 WL 2329939, *5. The ALJ “should explain the weight given to opinions

 from these ‘other sources,’ or otherwise ensure that the discussion of the evidence in the

 determination or decision allows a claimant or subsequent reviewer to follow the [ALJ’s]

 reasoning, when such opinions may have an effect on the outcome of the case.” Id. at *6.

        The ALJ reasonably considered Ms. Hammond’s treatment records as a whole and

 explained his reasons for assigning “little weight” to her opinion. The ALJ gave Ms.

 Hammond’s functional assessment of plaintiff’s abilities “little weight” on several grounds, each

 of which is supported by substantial evidence.

        First, the ALJ correctly determined that Ms. Hammond was not an “acceptable medical

 source” under the applicable rules and regulations “for the purposes of providing a controlling

 opinion.” (Tr. 29). See former 20 C.F.R. § 404.1513(d)(1) (medical sources not listed in §

 1513(a), such as nurse practitioners, are considered to be “other sources” rather than “acceptable

 medical sources”). For this reason, the ALJ was not bound to accept Ms. Hammond’s opinion

 on plaintiff’s functional capacity or give it controlling weight. See SSR 06-03p, 2006 WL




                                                  18
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 19 of 25 PAGEID #: 1924




 2329939, at *2 (Aug. 9, 2006). Instead, as explained below, the ALJ properly considered Ms.

 Hammond’s opinion and evaluated the opinion in light of the record as a whole.

        Second, the ALJ considered and reasonably rejected Ms. Hammond’s July 2017 opinion

 that plaintiff was “unable to work.” (Tr. 777). As the ALJ correctly determined, the opinion

 that plaintiff is disabled is one reserved to the Commissioner. (Tr. 29). Whether a person is

 disabled within the meaning of the Social Security Act, i.e., unable to engage in substantial

 gainful activity, is an issue reserved to the Commissioner, and a medical source’s opinion that

 her patient is “disabled” or “unable to work” is not “giv[en] any special significance.” 20 C.F.R.

 § 404.1527(d)(3). See Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2008) (opinion by medical

 source on issues reserved to Commissioner is never entitled to controlling weight or special

 significance); see also Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004).

 Therefore, Ms. Hammond’s opinion that plaintiff is “unable to work” is not entitled to any

 special weight.

        Third, the ALJ reasoned, “More importantly, Ms. Hammond did not pursue an aggressive

 treatment course consistent with her proposed limitations.” (Id.). Plaintiff argues that the ALJ

 erred when he failed to define the phrase “aggressive course” in weighing Ms. Hammond’s

 assessment. (Doc. 12 at PAGEID 1864). However, “[t]here is no requirement under Sixth

 Circuit precedent or the Social Security Regulations that the ALJ include a definition for terms

 used within their common meaning.” Curry v. Comm’r of Soc. Sec., No. 3:17-cv-421, 2018 WL

 4208864, at *4 (W.D. Ky. Sept. 4, 2018) (where the court examined the ALJ’s use of the phrase

 “conservative”). The ALJ appropriately considered the type of treatment plaintiff received, and




                                                 19
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 20 of 25 PAGEID #: 1925




 whether that treatment was consistent with the “marked” limitations identified by Ms.

 Hammond. It is entirely reasonable for an ALJ to consider whether a claimant receives

 conservative medical treatment, or conversely, aggressive treatment, in weighing allegations of

 total disability. See Lester v. Soc. Sec. Admin., 596 F. App’x 387, 389 (6th Cir. 2015)

 (concluding that the ALJ reasonably discounted a doctor’s opined limitations where, among

 other things, the plaintiff was receiving conservative treatment); Myatt v. Comm’r of Soc. Sec.,

 251 F. Appx 332, 335 (6th Cir. 2007). Cf. McKenzie v. Comm’r of Soc. Sec., 215 F.3d 1327, No.

 99-3400, 2000 WL 687680, at *4 (6th Cir. May 19, 2000) (“Plaintiff’s complaints of disabling

 pain are undermined by his non aggressive treatment”).

        Plaintiff also alleges that the ALJ’s determination that her treatment was not “aggressive”

 is without support in the record. (Doc. 12 at PAGEID 1864). The Court disagrees.

        The ALJ reasonably determined that plaintiff’s treatment regimen did not reflect the

 seriousness of the “marked” limitations proposed by Ms. Hammond. The ALJ appropriately

 considered the frequency and type of plaintiff’s treatment with Ms. Hammond. See SSR 06-03p,

 2006 WL 2329939, at *3; 20 C.F.R. § 404.1527(c)(2). As the ALJ noted, plaintiff followed up

 with Ms. Hammond generally every six to eight weeks for therapy. (Tr. 29). Though plaintiff

 was twice hospitalized in late 2015 for her mental health impairments and her medications were

 periodically adjusted, plaintiff’s treatment regimen and treatment goals remained constant. (Tr.

 1710). As the ALJ noted, by March 2016, plaintiff reported feeling better with compliant

 treatment and contemplated returning to nursing work. (Tr. 29, 1694, 1700). In June 2016, as

 the ALJ also noted, plaintiff reported taking her medication less frequently than prescribed,




                                                 20
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 21 of 25 PAGEID #: 1926




 which resulted in an increase of her symptoms. (Tr. 26, 1683). The ALJ further noted that

 despite the complaints by plaintiff of an increase in symptoms, she did not require a departure

 from her conservative mental health treatment course. (Tr. 26, citing Tr. 1605-1730). Plaintiff

 has not cited any evidence that would call into question the ALJ’s findings in this regard.

        Finally, plaintiff alleges the ALJ improperly “cherry-picked” the evidence in finding that

 Ms. Hammond’s progress notes failed to document marked limitations in functioning. (Doc. 12

 at PAGEID 1863-1864). Plaintiff cites to treatment notes documenting suicidal thoughts,

 periods of mania, irrational fears, anxiety, impulsivity, and emotional lability. (Id., citing Tr.

 1729, 1716, 1711, 1688, 1683, 1677, 1667, 1650, 1637). Plaintiff contends the ALJ erred by

 failing to consider or discuss substantial evidence in support of his decision. (Doc. 12 at

 PAGEID 1864).

        The Commissioner’s decision cannot be upheld if the ALJ relied on a “selective review”

 of the record to justify his decision. Howard v. Barnhart, 376 F.3d 551, 554 (6th Cir. 2004)

 (decision not substantially justified where ALJ relied on selective review of the record); Castello

 v. Commr. of Soc. Sec., No. 5:09-cv-2569, 2011 WL 610590, at *5 (N.D. Ohio Jan. 10, 2011),

 report and recommendation adopted sub nom. Castello ex rel. Castello v. Comm’r of Soc. Sec.,

 2011 WL 610138 (N.D. Ohio Feb. 10, 2011) (where ALJ disregards and engages in a selective

 review of the record evidence, the decision lacks substantial support)). “[I]f there is conflicting

 evidence which is material to the outcome of the case, but the ALJ fails to resolve it, the denial

 of benefits is not substantially justified.” McClellan v. Comm’r of Soc. Sec., No. 2:10-cv-118,

 2012 WL 7822215, at *3 (E.D. Tenn. Jan. 26, 2012), report and recommendation adopted sub




                                                   21
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 22 of 25 PAGEID #: 1927




 nom. McClellan v. Astrue, 2013 WL 1292667 (E.D. Tenn. Mar. 28, 2013) (citing Howard, 376

 F.3d at 554). However, the ALJ does not improperly engage in a selective review of the

 evidence merely by resolving inconsistencies in the record unfavorably to the plaintiff’s position.

 Shanks v. Colvin, No. CV 14-42, 2015 WL 5674872, at *6 (E.D. Ky. Aug. 31, 2015), report and

 recommendation adopted, 2015 WL 5682350 (E.D. Ky. Sept. 25, 2015); Solembrino v. Astrue,

 No. 1:10-cv-01017, 2011 WL 2115872, at *8 (N.D. Ohio May 27, 2011) (an ALJ “does not

 ‘cherry pick’ the evidence merely by resolving some inconsistencies unfavorably to a claimant’s

 position.”). Further, the ALJ is not required to “discuss every piece of evidence in the record[.]”

 Conner v. Comm’r of Soc. Sec., 658 F. App’x 248, 254 (6th Cir. 2016) (citing Thacker v.

 Comm’r of Soc. Sec., 99 F. App’x 661, 665 (6th Cir. 2004)).

        Here, plaintiff has not shown that the ALJ erred by engaging in a selective review of the

 evidence. The ALJ thoroughly considered the evidence of plaintiff’s mental health symptoms

 and limitations and resolved the conflicts in the evidence. The ALJ fashioned an RFC that

 included restrictions to account for plaintiff’s mental health symptoms, including restrictions to

 simple and routine tasks in a work environment free of fast production rate or pace work and

 with only occasional changes in the work setting; occasional decision making; and no contact

 with the public, only occasional contact with supervisors, and occasional and superficial contact

 with co-workers. (Tr. 22). The ALJ acknowledged that plaintiff complained of persistent mental

 health symptoms during her treatment with Ms. Hammond, as well as her hospitalizations for

 increased depression and suicide attempt. (Tr. 26-27). The evidence substantiates plaintiff’s

 claim that she suffers from severe mental impairments and symptoms, but the evidence does not




                                                 22
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 23 of 25 PAGEID #: 1928




 suffice to demonstrate that the ALJ erred in evaluating her claim of disability. The ALJ noted

 that there was evidence that suggested plaintiff’s symptoms and mental impairments were not as

 debilitating as alleged in Ms. Hammond’s report, including notations of improvement in

 plaintiff’s symptoms when she was medication compliant (Tr. 1641, 1656, 1672, 1694), her

 activities in caring for and interacting with family members (Tr. 26, 27, 1641), and findings of a

 psychiatric assessment in May 2017 in which plaintiff’s mental status examination was mostly

 normal. (Tr. 27, 1220-21). In addition, while plaintiff consistently displayed a depressed mood

 and anxious affect on mental status examination with Ms. Hammond, she did not always, and her

 other psychiatric findings were largely within normal limits during their sessions. (Tr. 1638,

 1642 [“mood normal, affect appropriate”], 1654, 1659, 1664 [“rapidity of thinking present”],

 1675, 1691, 1697, 1703 [“rapidity of thinking present” and “vague suicidal ideation present”],

 1709, 1714, 1719, 1724 [“rapidity of thinking present”; “mood normal”; “affect appropriate”],

 1729). The ALJ reasonably resolved the conflicts in the evidence, and his resolution does not

 amount to a selective review of the evidence. The Court must defer to the ALJ’s decision “even

 if there is substantial evidence in the record that would have supported an opposite conclusion,

 so long as substantial evidence supports the conclusion reached by the ALJ.” Wright v.

 Massanari, 321 F.3d 611, 614 (6th Cir. 2003) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th

 Cir. 1997)). The record, considered as a whole, substantially supports the ALJ’s decision to give

 Ms. Hammond’s opinion “little weight.” Plaintiff’s second assignment of error should be

 overruled.




                                                 23
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 24 of 25 PAGEID #: 1929




 III. Conclusion

        For the reasons stated herein, the undersigned recommends that the ALJ’s decision

 should be AFFIRMED and that this matter be closed on the docket of the Court.



         1/25/2021
 Date: _________________________                    __________________________________
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                               24
Case: 1:19-cv-01003-DRC-KLL Doc #: 21 Filed: 01/25/21 Page: 25 of 25 PAGEID #: 1930




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 CARRIE A. PITTS,                                      Case No. 1:19-cv-1003
      Plaintiff,                                       Cole, J.
                                                       Litkovitz, M.J.
        vs.


 COMMISSIONER OF
 SOCIAL SECURITY,
      Defendant.


  NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

 the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations. This period may be extended further by the Court on

 timely motion for an extension. Such objections shall specify the portions of the Report objected

 to and shall be accompanied by a memorandum of law in support of the objections. If the Report

 and Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party’s objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 25
